Exhibit 10.4

SEPARATION AND GENERAL RELEASE AGREEMENT

This Separation and General Release Agreement (this “Agreement”) is entered into
by and between Pedro (Pete) P. Rodriguez (“Rodriguez”) and Exar Corporation (the
“Company”).

WHEREAS, Rodriguez has been employed by the Company as its Chief Executive
Officer and President pursuant to the terms of a Second Amended and Restated
Employment Agreement, dated March 19, 2010 (the “Employment Agreement”);

WHEREAS, Rodriguez’s employment with the Company terminated, effective
November 7, 2007, due to Rodriguez’s voluntary resignation;

WHEREAS, the Company and Rodriguez agree that, subject to Rodriguez entering
into this Agreement and not revoking it pursuant to Section 10(e) below, the
Company will provide Rodriguez the severance benefits described in Section 4
below; and

WHEREAS, any capitalized terms that are not defined herein shall have the
meaning set forth in the Employment Agreement;

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, the Company and Rodriguez agree as follows:

1. Effective Date: This Agreement shall become effective on the eighth day after
Rodriguez delivers to the Company a fully-executed version of this Agreement
without modification or revocation (the “Effective Date”), provided he does not
revoke this Agreement prior to such date pursuant to Section 10(e) and provided
further that Rodriguez signs and returns this Agreement to the Company on or
before November 26, 2011.

2. Separation from Employment and Resignation from Board of Directors: The
parties acknowledge and agree that (a) Rodriguez’s employment with the Company
and any of its subsidiaries or affiliates (the “Company Group”) terminated,
effective November 7, 2011 (the “Severance Date”), due to his voluntary
resignation; and (b) the Company reasonably relied on Rodriguez’s written notice
of voluntary resignation in issuing its Form 8-K announcing Rodriguez’s
voluntary resignation on or about November 9, 2011 and entering into this
Agreement. As of the Severance Date, by executing this Agreement, Rodriguez
acknowledges and agrees that (i) he no longer holds the title of, or performs
services as, the Company’s Chief Executive Officer, President or in any other
position of employment with the Company or any of its subsidiaries or
affiliates; (ii) he hereby confirms his resignation effective as of the
Severance Date from his position as a member of the Board and, to the extent
applicable, as a member of the Company’s Board of Directors (the “Board”) or as
an officer of any member of the Company Group; (iii) he no longer represents any
member of the Company Group and he shall not hold himself out as having
authority to represent any member of the Company Group; and (iv) he shall not
communicate with third parties with which any member of the Company Group has or
is negotiating business relationships or with securities analysts or similar
third parties purporting to represent or be acting on behalf of any member of
the Company Group or in any way that results in the communication of Company
confidential information (including without limitation negotiation strategies
and Company objectives).

 

1



--------------------------------------------------------------------------------

3. Accrued Obligations: The Company will pay to Rodriguez all Accrued
Obligations in accordance with Section 5.3(a) of the Employment Agreement.

4. Severance Benefits: Provided that Rodriguez signs and does not timely revoke
this Agreement, complies with the terms and conditions of this Agreement,
Sections 7, 8 and 10 of the Employment Agreement and his Proprietary Information
and Confidentiality Agreement with the Company (the “Confidentiality Agreement”)
and Rodriguez’s spouse executes and delivers the Spousal Consent attached hereto
as Exhibit D, Rodriguez shall be entitled to receive the following severance
benefits (collectively, the “Severance Benefits”):

a. Severance Pay. The Company shall pay Rodriguez severance pay in the amount of
$541,333.16, less standard withholdings and authorized deductions (the
“Severance Pay”). The Severance Pay shall be paid in equal installments in
accordance with the Company’s normal payroll practices then in effect over a
period of fourteen (14) consecutive months, with the first installment payable
in the month following the month in which Rodriguez’s Separation from Service
occurs.

b. Health and Welfare Benefits: Rodriguez shall have the option to convert and
continue health and dental insurance for himself and his eligible dependents
after the Severance Date, as may be required or authorized by law under the
Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”). Within five
(5) business days following January 1, 2012, the Company shall pay to Rodriguez
an amount equal to the cost of Rodriguez’s premiums charged or that will/would
be charged to continue medical coverage pursuant to COBRA, at the same or
reasonably equivalent medical coverage for Rodriguez (and, if applicable,
Rodriguez’s eligible dependents) as in effect immediately prior to the Severance
Date, for a period commencing on the Severance Date and ending on the 7-month
anniversary of the Severance Date.

c. Accelerated Vesting and Extended Exercise Period: Rodriguez shall vest in any
portion of each equity award held by Rodriguez as set forth in Exhibit C that is
scheduled to vest on or within twelve (12) months after the Severance Date, and,
with respect to any such award that is a stock option, Rodriguez shall have a
period of twelve (12) months to exercise the vested portion of such stock option
(including any portion that is accelerated pursuant to this provision), provided
that such stock option shall remain subject to earlier termination at the end of
its maximum term or in connection with the change in control of the Company or
similar event as provided in the applicable option documentation. any portion of
Rodriguez’s equity awards that are not vested after giving effect to the
foregoing acceleration provision shall terminate on the Severance Date.

 

2



--------------------------------------------------------------------------------

d. Mitigation: Rodriguez will not be required to mitigate damages or the amount
of any payment provided under this Agreement by seeking other employment or
otherwise, nor will the amount of any payment provided for under this Agreement
be reduced by any compensation earned by Rodriguez as a result of employment by
another employer or otherwise.

e. Effect of Breach of Obligations. Notwithstanding the foregoing provisions of
this Section 4, if Rodriguez breaches his obligations under the Confidentiality
Agreement and/or this Agreement at any time, from and after the date of such
breach, (x) Rodriguez will no longer be entitled to, and the Company will no
longer be obligated to pay, any remaining unpaid portion of any benefits
provided in this Section 4, and (y) Rodriguez will no longer be entitled to, and
the Company will no longer be obligated to make available to Rodriguez or his
spouse or dependents any group health, life or other similar insurance plans or
any payment in respect of such plans; provided, however, that in no event shall
Rodriguez be entitled to benefits pursuant to this Section 4 of less than
$5,000, which amount the parties agree is good and adequate consideration, in
and of itself, for Rodriguez’s release contemplated in this Agreement.

5. Termination Of Contractual Relationship: Rodriguez and the Company agree that
except as arising out of this Agreement, Sections 5.7, 6-18 and 20-23 of the
Employment Agreement, the Confidentiality Agreement, each equity award agreement
set forth on Exhibit C hereto as amended hereby (the “Equity Agreements”), and
the Indemnification Agreement (collectively, the “Ongoing Contracts”), there are
no further contractual relationships between Rodriguez and any member of the
Company Group following the Severance Date and Rodriguez will have no right to
reinstatement with the Company or any member of the Company Group. Nothing
herein shall relieve Rodriguez of his obligations not to use or disclose the
Company’s trade secrets and Confidential Information, whether under the
Confidentiality Agreement, the Employment Agreement or otherwise, including
information learned by him as an officer and/or director of the Company or any
member of the Company Group.

6. No Other Compensation or Benefits: Except as expressly set forth herein in
Sections 3 and 4 of this Agreement, Rodriguez acknowledges that he will not
receive, and is not entitled to receive, any additional compensation, severance
or benefits after the Severance Date. Rodriguez agrees to submit any business
expenses that he incurred in the scope of his employment within fifteen
(15) days following the Severance Date. The Company will reimburse Rodriguez for
all outstanding business expenses in accordance with the Company’s expense
reimbursement policy.

7. No Admission of Liability Or Wrongdoing: This Agreement does not constitute
an admission by the Company or Rodriguez of any violation of federal, state or
local law, ordinance or regulation or of any violation of the Company’s policies
or procedures or of any liability or wrongdoing whatsoever. Neither this
Agreement nor anything in this Agreement shall be construed to be or shall be
admissible in any proceeding as evidence of liability or wrongdoing by the
Company or Rodriguez. This Agreement may be introduced, however, in any
proceeding to enforce the Agreement.

 

3



--------------------------------------------------------------------------------

8. Release: Rodriguez, on his own behalf and on behalf of his descendants,
dependents, heirs, executors, administrators, assigns and successors, and each
of them, hereby covenants not to sue and fully releases and discharges the
Company, the Company Group, and each of its and their subsidiaries, parent, or
affiliated partnerships and corporations, past and present, as well as each of
its and their directors, officers, trustees, shareholders, members, partners,
representatives, attorneys, assignees, successors, agents and employees, past
and present, and each of them (individually and collectively, “Releasees”), from
and with respect to any claim, cause of action, charge, controversy, duty,
agreement, wages, obligation, demand, loss, cost, debt, damages, penalties,
judgment, attorneys’ fees, order, or liability, known or unknown, suspected or
unsuspected (collectively, “Claims”), arising out of or in any way connected
with any acts or omissions committed or omitted by Releasees prior to Rodriguez
signing this Agreement, including but not limited to Rodriguez’s employment and
termination of employment with the Company, membership and termination of
membership on the Board of Directors of the Company, or any other relationship
with, interest in or termination of relationship with any Releasees, including
without limiting the generality of the foregoing, any Claim for wages, vesting,
overtime, salary, severance pay, severance benefits under Section 5.3 of the
Employment Agreement, director compensation, commissions, bonus or similar
benefit, car allowance, sick leave, pension, retirement, vacation pay, paid time
off, equity, life insurance, health or medical insurance, including coverage
under the Company’s Executive Health Plan, or any other fringe benefit, or
disability; any Claim for breach of the Option Agreement or Employment
Agreement; any Claim pursuant to any federal, state or local law, constitution,
regulation, ordinance, or common law, including, but not limited to: the federal
Civil Rights Act of 1964, as amended; the federal Americans with Disabilities
Act of 1990; the federal Age Discrimination in Employment Act of 1967, as
amended (the “ADEA”); the California Fair Employment and Housing Act, as
amended; the California Family Rights Act; the California Labor Code; the
Sarbanes-Oxley Act; any tort; breach of implied, express, oral or written
contract; unfair competition; wrongful discharge; discrimination; retaliation;
harassment; fraud; defamation; emotional distress; breach of the implied
covenant of good faith and fair dealing; or breach of any Company Executive
Incentive Compensation Program, or breach of the Executive Officers’ Change in
Control Severance and Benefit Plan.

Notwithstanding any provision of this Section 8, Rodriguez does not hereby
release any right he may otherwise have to: (i) any obligations of the Company
arising under this Agreement or the other Ongoing Contracts (as the same may be
amended hereby); (ii) Rodriguez’s receipt of benefits otherwise due to
terminated employees under group insurance coverage consistent with the terms of
the applicable Company welfare benefit plan; (iii) Rodriguez’s rights under
COBRA to continue participation in medical, dental, hospitalization and life
insurance coverage; (iv) Rodriguez’s receipt of benefits otherwise due in
accordance with the terms of the Company’s 401(k) plan (if any); and
(v) indemnification by the Company or any member of the Company Group pursuant
to applicable law or, as applicable, the certificates of incorporation or
by-laws of the Company and/or any member of the Company Group, or the
Indemnification Agreement.

9. Section 1542 Waiver: In executing this Agreement, and except as expressly
stated in this Agreement, Rodriguez intends for it to be effective as a general
release to each and every claim, demand and cause of action hereinabove
specified. In furtherance of this intention,

 

4



--------------------------------------------------------------------------------

Rodriguez hereby expressly waives any rights and benefits conferred by SECTION
1542 OF THE CALIFORNIA CIVIL CODE, and expressly consents that this Agreement
shall be given full force and effect according to each and all of its express
terms and provisions, including those related to unknown and unsuspected claims,
demands and causes of action, if any, as well as those relating to any other
claims, demands and causes of action hereinabove specified. SECTION 1542
provides:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.”

Rodriguez acknowledges that he may hereafter discover claims or facts in
addition to or different from those which he now knows or believes to exist
against Company Releasees, respectively, with respect to the subject matter of
this Agreement and which, if known or suspected at the time of executing this
Agreement, may have materially affected this settlement. Nevertheless, Rodriguez
hereby waives any right, claim or cause of action that might arise as a result
of such different or additional claims or facts. Rodriguez acknowledges that he
understands the significance and consequence of such release and such specific
waiver of SECTION 1542.

10. Waiver Of Age Discrimination Claims: Rodriguez expressly acknowledges and
agrees that, by entering into this Agreement, he is waiving any and all rights
or claims that he may have arising under the ADEA which have arisen on or before
the date of execution of this Agreement. Rodriguez also expressly acknowledges
and agrees that:

a. In return for this Agreement, Rodriguez will receive consideration, i.e.,
something of value, beyond that to which he was already entitled before entering
into this Agreement;

b. Rodriguez is hereby advised in writing by this Agreement to consult with an
attorney before signing this Agreement, and has done so;

c. Rodriguez is hereby informed that he has 21 days within which to consider
whether to sign and accept the terms of this Agreement and that if he wishes to
execute this Agreement prior to the expiration of such 21-day period, he will
execute the Acknowledgment and Waiver attached hereto as Exhibit B;

d. Nothing in this Agreement prevents or precludes Rodriguez from challenging or
seeking a determination in good faith of the validity of this waiver under the
ADEA, nor does it impose any condition precedent, penalties or costs from doing
so, unless specifically authorized by federal law; and

e. Rodriguez is hereby informed that he has seven (7) days following the date he
executes the Agreement in which to revoke it, and this Agreement will become

 

5



--------------------------------------------------------------------------------

null and void if Rodriguez elects revocation during that time. To be valid and
effective, any revocation must be in writing and must be received by the Company
during the seven-day revocation period. In the event that Rodriguez validly
exercises his right of revocation, neither the Company nor Rodriguez will have
any obligations under this Agreement.

11. Confidentiality Agreement. Rodriguez acknowledges that he has continuing
obligations to the Company under the Confidentiality Agreement that remain in
effect beyond the termination of his employment. A copy of the Confidentiality
Agreement is attached hereto as Exhibit A and is expressly incorporated into
this Agreement.

12. Return of Company Property and Proprietary Information:

a. Rodriguez acknowledges that, by no later than five (5) calendar days after
the Severance Date, he shall return to the Company (and shall not retain any
copies of) all Company Property and Confidential Information that are in his
possession, custody or control unless directed otherwise by the Company. For
purposes of this Agreement, the term “Company Property” shall mean all personal
computers, laptop computers, cellular telephones, security cards, keys,
diskettes, electronic storage devices, personal digital assistants or pda’s, and
other equipment or property owned by the Company that were provided to Rodriguez
or paid for by the Company during his employment with the Company (including its
predecessor companies). For purposes of this Agreement, the term “Confidential
Information” shall include information required to be kept confidential pursuant
to the Confidentiality Agreement, and any other confidential information of any
member of the Company Group. Rodriguez further agrees to make a diligent and
thorough search for any Company Property and Company documents or information in
his possession or control prior to the Effective Date. In addition,
(i) Rodriguez will complete any forms necessary, including those of any banking
institution, to remove his name from any list of Company authorized signatories,
(ii) Rodriguez will execute any requested letters of resignation with respect to
the Company or its subsidiaries, and (iii) Rodriguez shall otherwise assist the
Company in taking all actions required to confirm that all Company Property has
been returned and that full ownership of all Company Property is vested solely
in the Company.

b. Exceptions. Notwithstanding the foregoing, if Rodriguez timely enters into
this Agreement, the Company agrees to transfer to Rodriguez its ownership
interests in the mobile phones and laptop computer provided for Rodriguez’s use
in connection with Rodriguez’s employment, and Rodriguez shall be permitted to
retain such mobile phone and laptop computer. The mobile phones and laptop
computer shall be provided to Rodriguez in “as is” condition and without
warranty or guarantee, effective as of the Severance Date, provided that, on or
before five days following the Severance Date, Rodriguez must deliver such
mobile phone and laptop computer to the Company so that the Company can delete
in full any and all confidential or proprietary information of the Company or
any member of the Company Group (other than such specific information that
Rodriguez reasonably identifies as Rodriguez’s personal property). Rodriguez
will be solely responsible for any and all taxes and/or costs owed as a result
of the transfer of the mobile phones and laptop computer to Rodriguez.

 

6



--------------------------------------------------------------------------------

13. Equity: Rodriguez acknowledges that, except as set forth in Exhibit C to
this Agreement (which provides, with respect to each grant of equity provided to
Rodriguez by the Company, the exercise price and number of shares of the
Company’s common stock and RSUs that are vested as of the Severance Date after
taking into account the acceleration of vesting provided pursuant to
Section 5.4(b)(iii) in the Employment Agreement), he has no further right or
benefits under any agreement to receive or acquire any security or derivative
security in or with respect to the Company or any member of the Company Group.

14. Non-Solicitation: Rodriguez shall comply with his continuing
non-solicitation obligations under Section 8 of the Employment Agreement.

15. Non-Disparagement: Rodriguez agrees that he shall not make any disparaging
remarks, or any remarks that could reasonably be construed as disparaging,
whether orally or in writing, regarding the Company or any member of the Company
Group, or its or their current or former officers, directors, trustees,
employees, partners, owners, affiliates, or agents, in any manner that is
intended to be harmful to them or their business, business reputation or
personal reputation, including but not limited to statements to the media,
former and present employees, consultants or customers of the Company, or
existing or potential investors of the Company. The Company agrees that its
officers and directors will not make any disparaging remarks, or any remarks
that could reasonably be construed as disparaging, whether orally or in writing,
regarding Rodriguez that is intended to be harmful to Rodriguez’s business or
personal reputation. Nothing in this Section 15 is intended to prohibit
Rodriguez, on the one hand, or the Company or any of its officers or directors,
on the other hand, from testifying or responding truthfully in response to any
court order, arbitral order, subpoena or government investigation (“Disclosure
Demand”), provided that the disclosing party: (i) provides written notice to the
non-disclosing party within 72 hours of receiving a Disclosure Demand and
(ii) cooperates with the non-disclosing party to the extent the non-disclosing
party elects to object to such Disclosure Demand.

16. Warranty of No Other Actions: Rodriguez hereby represents and warrants to
the Company that he has not filed any lawsuit or administrative action against
the Company or any other Company Releasee with any court, arbitration proceeding
or governmental agency.

17. Assignments: Rodriguez warrants and represent that he has not assigned or
transferred to any person not a party to this Agreement any released matter or
any part or portion thereof and Rodriguez shall defend, indemnify and hold
harmless the Company from and against any claim (including the payment of
attorneys’ fees and costs actually incurred whether or not litigation is
commenced) based on or in connection with or arising out of any such assignment
or transfer made, purported or claimed. This Agreement shall be binding upon and
inure to the benefit of the parties and their respective heirs, successors and
permitted assigns. The Company may assign this Agreement, including any and all
rights under this Agreement, without notice in its sole discretion. This
Agreement is personal to Rodriguez and may not be assigned, in whole or in part,
by Rodriguez.

 

7



--------------------------------------------------------------------------------

18. Waivers: No waiver of any provision or consent to any exception to the terms
of this Agreement shall be effective unless in writing and signed by the party
to be bound and, then, only to the specific purpose, extent and instance so
provided.

19. Governing Law: This Agreement shall be governed by and construed in
accordance with the laws of the State of California applicable to contracts made
and performed in the State of California and without regard to conflicts of laws
doctrines.

20. Arbitration: Any controversy or claim arising out of or relating to this
Agreement, its enforcement, arbitrability or interpretation, or because of an
alleged breach, default, or misrepresentation in connection with any of its
provisions shall be resolved in accordance with Section 19 of the Employment
Agreement.

21. Authority. The Company represents and warrants that all corporate action on
the part of the Company necessary for the authorization, execution, delivery and
performance of this Agreement have been taken.

22. Severability: If any provision of this Agreement or its application is held
invalid, the invalidity shall not affect other provisions or applications of the
Agreement which can be given effect without the invalid provision or application
and, therefore, the provisions of this Agreement are declared to be severable.

23. Entire Agreement: With the exception of the Sections 5.7, 6-18 and 20-23 of
the Employment Agreement, the Confidentiality Agreement, the Equity Agreements,
and the Indemnification Agreement, this instrument constitutes and contains the
entire agreement and understanding concerning Rodriguez’s employment and the
other matters addressed herein. The parties intend it as a complete and
exclusive statement of the terms of their agreement. It supersedes and replaces
all prior negotiations and agreements, proposed or otherwise, whether written or
oral, between the parties concerning the subject matters, and expressly
supersedes and eliminates any rights Rodriguez may have under the Executive
Health Plan and the Executive Officers’ Change in Control Severance and Benefit
Plan. This is a fully integrated document. This Agreement may be modified only
with a written instrument executed by both parties.

24. Voluntary Counsel: Rodriguez agrees and acknowledges that he has read and
understood this Agreement prior to signing it, has entered into this Agreement
freely and voluntarily and has had the opportunity to receive legal advice from
counsel of his own choosing prior to entering into this Agreement.

25. Code Section 409A.

a. It is intended that any amounts payable under this Agreement shall comply
with Section 409A of the Code (including the Treasury regulations and other
published guidance relating thereto) (“Code Section 409A”) so as not to subject
Rodriguez to payment of any interest or additional tax imposed under Code
Section 409A. To the extent that any amount payable under this Agreement would
trigger the additional tax imposed by Code Section 409A, the Agreement shall be
construed and interpreted in a manner to avoid such additional tax yet preserve
(to the nearest extent reasonably possible) the intended benefit payable to
Rodriguez.

 

8



--------------------------------------------------------------------------------

b. Notwithstanding any provision of this Agreement to the contrary, if Rodriguez
is a “specified employee” within the meaning of Treasury Regulation
Section 1.409A-1(i) as of the date of the Rodriguez’s Separation from Service,
Rodriguez shall not be entitled to any payment or benefit pursuant to Section 4
of this Agreement until the earlier of (i) the date which is six (6) months
after Rodriguez’s Separation from Service for any reason other than death, or
(ii) the date of Rodriguez’s death. Any amounts otherwise payable to Rodriguez
upon or in the six (6) month period following the Rodriguez’s Separation from
Service that are not so paid by reason of this Section 25(b) shall be paid
(without interest) as soon as practicable (and in all events within thirty
(30) days) after the date that is six (6) months after Rodriguez’s Separation
from Service (or, if earlier, as soon as practicable, and in all events within
thirty (30) days, after the date of the Rodriguez’s death). The provisions of
this Section 25(b) shall only apply if, and to the extent, required to avoid the
imputation of any tax, penalty or interest pursuant to Section 409A of the Code.

26. Notices: All notices, requests, demands and other communications required or
permitted under this Agreement shall be in writing and shall be deemed to have
been duly given and made if (i) delivered by hand, (ii) otherwise delivered
against receipt therefor, or (iii) sent by registered or certified mail, postage
prepaid, return receipt requested. Any notice shall be duly addressed to the
parties as follows:

(i) if to the Company:

Exar Corporation

48720 Kato Road

Fremont, CA 94538

Attn: Legal Department

with a copy to:

Stephen Sonne, Esq.

O’Melveny & Myers LLP

2765 Sand Hill Road

Menlo Park, CA 94025

(ii) if to Rodriguez, to the address most recently on file in the payroll
records of the Company.

27. Construction. Each party recognizes that this is a legally binding contract
and acknowledges and agrees that they have had the opportunity to consult with
legal counsel of their choice. Each party has cooperated in the drafting,
negotiation and preparation of this agreement. Hence, in any construction to be
made of this agreement, the same shall not be construed against

 

9



--------------------------------------------------------------------------------

either party on the basis of that party being the drafter of such language. Each
party agrees and acknowledges that they have read and understand this agreement,
is entering into it freely and voluntarily, and has been advised to seek counsel
prior to entering into this agreement and has had ample opportunity to do so.

28. Section Headings: Section and other headings contained in this Agreement are
for convenience of reference only and shall not affect in any way the meaning of
interpretation of this Agreement.

IN WITNESS WHEREOF, the parties have executed or caused to be executed this
Agreement as of the date first above written.

 

 

/s/    PEDRO (PETE) P. RODRIGUEZ        

    Dated: November 6, 2011.   PEDRO (PETE) P. RODRIGUEZ                 EXAR
CORPORATION   By:  

/s/ Richard Leza

    Dated: November 6, 2011.         Richard Leza             Chairman of the
Board             EXAR CORPORATION    

 

10



--------------------------------------------------------------------------------

EXHIBIT A

[CONFIDENTIALITY AGREEMENT]

 

11



--------------------------------------------------------------------------------

EXHIBIT B

[ACKNOWLEDGMENT AND WAIVER]

 

12



--------------------------------------------------------------------------------

EXHIBIT C

EQUITY AWARD TABLE

 

Agreement

   Type of
Grant
(RSU/Option)    Date of Grant    Per  Share
Exercise
Price
(options)      Vested Shares
(including
accelerated
vesting) as of
Severance Date      Unvested/Terminated
Shares as of
Severance Date Option Agreement    Option -ISO    May 1, 2008    $ 8.57        
46,672       None Option Agreement    Option - NQ    May 1, 2008    $ 8.57      
  253,326       None Option Agreement    Option - NQ    May 1, 2008    $ 8.57   
     260,000       None RSU Agreement    RSU    July 1, 2009      N/A        
8,000       None Option Agreement    Option - ISO    May 3, 2010    $ 7.48      
  0       13,368 Option Agreement    Option - NQ    May 3, 2010    $ 7.48      
  0       146,632 RSU Agreement    RSU    May 3, 2010      N/A         16,000   
   24,000 Option Agreement    Option    December 16, 2005    $ 12.18        
54,000       None

 

13



--------------------------------------------------------------------------------

EXHIBIT D

[CONSENT OF SPOUSE]

 

14